            Case 1:21-cr-10047-RGS Document 18 Filed 04/13/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

                                                   No. 21-cr-10047-RGS
        v.

 MARK JOSEPH AHN

         Defendant


                MOTION FOR ALTERNATIVE NOTIFICATION OF VICTIMS

       The United States respectfully moves this Court, under 18 U.S.C. § 3771(d)(2), for

authorization to use alternative victim notifications procedures, in light of the large number of

possible victims in this case who cannot be readily identified. In support of this motion, the

government states the following:

       1.       Under 18 U.S.C. § 3771, crime victims have various rights, among them the right

to “reasonable, accurate, and timely notice” of court proceedings. 18 U.S.C. § 3771(a). The

statute defines a crime victim as “a person directly and proximately harmed as a result of the

commission of a Federal offense,” 18 U.S.C. § 3771(e), and recognizes that, for crimes involving

multiple victims, the Court has discretion to adopt procedures that will not unduly interfere with

ongoing criminal proceedings:

       In a case where the Court finds that the number of crime victims makes it
       impracticable to accord all of the crime victims the rights described in subsection
       (a), the Court shall fashion a reasonable procedure to give effect to this chapter
       that does not unduly complicate or prolong the proceedings.

18 U.S.C. § 3771(d)(2).

       2.       In the case, the defendant has pleaded guilty to committing securities fraud

through trading while in possession of material non-public information. Conceivably, given the
            Case 1:21-cr-10047-RGS Document 18 Filed 04/13/21 Page 2 of 4




definition of “victim” under Section 3771(e), any person who sold shares of Dimension

Therapeutics (DMTX) in August 2017 when the defendant bought shares could be a victim. See,

e.g., United States v. 1. Joseph P. Nacchio, No. 05-cr-00545-EWN, 2007 U.S. Dist. LEXIS

115688, at *5-6 (D. Colo. July 23, 2007) (explaining that any person who bought shares on the

days when an insider trading defendant was selling the shares could be regarded as a victim).

       3.       Based on the trading volume of DMTX in August 2017, the government believes

that there are numerous potential investor victims, as that term is defined by the statute. The

United States does not know precisely how many of these investors would qualify as victims,

and, even if the government could identify each investor at this point, it would be impossible to

give them all individual notice under 18 U.S.C. § 3771.

       4.       The alternative victim notification methods suggested by the government are as

follows:

       a.       The United States Attorney’s Office for the District of Massachusetts (“USAO”)

maintains a website at:

       https://www.justice.gov/usao-ma/victim-and-witness-assistance-program.

The USAO will post publicly available information about the case on this website and provide

contact information to potential victims. The notification will read substantially as follows.

       The defendant in the above-referenced action has pleaded guilty to securities
       fraud in July and August, 2017, by trading in the stock of Dimension
       Therapeutics, Inc. (symbol: DMTX) while in possession of material nonpublic
       information about merger and acquisition activity involving Dimension
       Therapeutics, Inc. If you traded in shares of DMTX in July and/or August, 2017,
       and believe you might have been directly and proximately harmed as a result of
       the commission of the crime of securities fraud in this case, please send notice to
       the government using the following email address by May 21, 2021:
       USAMA.VictimAssistance@usdoj.gov. In your email, please indicate the
       transaction details for your trade(s), to include the date(s), the number of shares,
       the price, whether you bought or sold, and your assessment of your gains or




                                                 2
            Case 1:21-cr-10047-RGS Document 18 Filed 04/13/21 Page 3 of 4




       losses. Please also indicate whether you have any supporting documents and a
       victim assistance specialist will assist you in providing them in a secure manner.

       b.       The government will issue one or more press releases informing the public about

the USAO website.

       c.       Depending on the case event for which the government is trying to give notice,

the government may try to develop a system in which it can send “blast emails” to those alleged

victims for whom it obtains email addresses.

       5.       Ample precedent, including in this Court, exists to use alternative notification

procedures under the CVRA in such a situation. See, e.g., United States v Babich, 301 F. Supp.

3d 213, 217-18 (D. Mass. 2017) (granting government request for alternative notification

procedures in healthcare fraud prosecution but with restrictions on the information to be

conveyed to potential victims); United States v. Merrill, No. 14-40028-TSH, 2014 WL 6387368,

at *2 (D. Mass. Nov. 14, 2014) (similar); see also United States v. Bondarenko, No. 2:17-CR-

306-JCP-PAL, 2018 WL 1413972, at *2 (D. Nev. 2018) (granting government’s motion to notify

victims pursuant to the CVRA via the Justice Department’s website in case involving the “large-

scale trafficking of compromised credit card data”); United States v. Saferstein, No. 07-CR-557,

2008 WL 4925016, at *3-4 (E.D. Pa. Nov. 18, 2008).

       6.       As noted above, at this stage it is impossible to identify each potential victim in

this case and give that person or entity individualized notice of court proceedings and related

events. The government submits that the procedures outlined above are a reasonable alternative

to the standard requirements of 18 U.S.C. § 3771 and will give effect to the victim protection act

without unduly complicating or prolonging the criminal proceedings.




                                                  3
            Case 1:21-cr-10047-RGS Document 18 Filed 04/13/21 Page 4 of 4




       7.       The government has conferred with counsel for the defendant about this motion;

and the government understands the defendant to oppose alternative notification of victims in

this case for multiple reasons.

       Accordingly, the United States requests that the Court (a) find that the procedures listed

in Paragraph 4, above, are a reasonable means of satisfying the government’s obligations under

18 U.S.C. § 3771 and (b) authorize the government to implement those procedures as alternative

methods for notifying potential victims in this case.

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                      By:     /s/Kriss Basil
                                              Kriss Basil
                                              Assistant United States Attorney
                                              617/748-3387



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants .

                                              /s/Kriss Basil
                                              Kriss Basil
                                              Assistant United States Attorney


Date: April 13, 2021




                                                 4
